Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 3/4/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Bitnar (US Pub No. 2016/0172510)
	Regarding Claim 1, Bitnar et al. teaches a bifacial P-type PERC solar cell [0107], comprising consecutively a rear silver electrode [173, Fig. 10, 0082], rear aluminum grid [combination of 172, Fig. 3, 0099, see annotated figure], a rear passivation layer [120, Fig. 10, 0079], P-type silicon [111, Fig. 10, 0091], an N-type emitter [112, Fig. 3, 0097], a front silicon nitride film [130, Fig. 10, 0101], and a front silver electrode [151, Fig. 10, 0075];
	wherein a first laser grooving region is formed in the rear passivation layer with laser grooving [0099, laser trenches 121 are the groove regions, where electrode 172 is later added in the groove regions, examiner is reading the area of 172 as the grooving regions], the first laser grooving region is 
Solid lines are the aluminum grid frame, See lines with one arrow for the rear aluminum grid; the interpretation taken by the examiner is consistent with figure 2 [Abstract] of instant application. 
Examiner used circles to indicate area of first laser grooving region, and dashed circle for second laser grooving region
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    510
    793
    media_image1.png
    Greyscale



	Bitnar et al. teaches wherein the first laser grooving region includes a plurality of groups of first laser grooving units arranged horizontally, each group of the first laser grooving units contains one or 
	Bitnar et al. teaches wherein a second laser grooving region is provided below the outer aluminum grid frame and includes second laser grooving units arranged vertically or horizontally, each group of the second laser grooving units contains one or more second laser grooving bodies arranged vertically or horizontally, and the outer aluminum grid frame is perpendicular to the second laser grooving bodies [See annotated figure above]
	Regarding Claim 3, Bitnar et al. teaches wherein the first laser grooving units are arranged in parallel in each of the first laser grooving units, the first laser groove bodies are arranged side by side, and in the same horizontal plane or staggered up and down [See annotated figure above]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitnar (US Pub No. 2016/0172510) in view of Masson (US Pub No. 2011/0277835)
	Regarding Claim 4, Bitnar et al.  is silent on wherein a spacing between the first laser grooving units is 0.5-50mm;in each of the first laser grooving units, a spacing between the first laser grooving bodies is 0.5-50mm;
	the first laser grooving bodies each have a length of 50-5000um and a width of 10-500um;
	the number of the rear aluminum grid lines is 30-500;
	the rear aluminum grid lines each have a width of 30-500um and the width of the rear aluminum grid lines is smaller than the length of the first laser grooving bodies.
	Masson et al. teaches the formation of a gridline pattern for a back side of a solar cell [0063], which can be optimized for low series resistance [0067].
	Since Bitnar et al. teaches gridlines 172 as similar to the gridline pattern of Masson et al., it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the gridlines 172 of Bitnar et al. in order to provide a solar cell with an optimized series resistance [0067].
	As the series resistance and construction cost of the gridlines of the solar cells are variables that can be modified, among others, by adjusting the width, spacing, and number of the gridlines, with said series resistance and construction cost both changing as the width, spacing, and number of the gridlines are changed, the precise width, spacing, and number of the gridlines would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein a spacing between the first laser grooving units is 0.5-50mm;in each of the first laser grooving units, a spacing between the first laser grooving bodies is 0.5-50mm;
	the first laser grooving bodies each have a length of 50-5000 um and a width of 10-500 um;

	the rear aluminum grid lines each have a width of 30-500 um and the width of the rear aluminum grid lines is smaller than the length of the first laser grooving bodies.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the width, spacing, and number of the gridlines of Bitnar et al.  to obtain a desired balance of series resistance and construction cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitnar (US Pub No. 2016/0172510) in view of Ha (US Pub No. 2016/0155866)
	Regarding Claim 5, Bitnar et al. teaches a rear passivation layer which can comprise a bilayer of silicon nitride and aluminum oxide [0095]. Bitnar et al. is silent on the aluminum oxide layer is connected with the P-type silicon and the silicon nitride layer is connected with the aluminum oxide layer; the silicon nitride layer has a thickness of 20-500nm;
	the aluminum oxide layer has a thickness of 2-50nm.
	Ha et al. teaches a passivation film which comprises aluminum oxide and silicon nitride [0116], the aluminum oxide with a thickness of 5-10 nm overlapping the claimed 2 to 50 nm, and the silicon ntride has a thickness of 70 to 120 nm overlapping the claimed 20-500 nm.
	Since Bitnar et al. teaches a rear passivation layer which can comprise a bilayer of silicon nitride and aluminum oxide [0095], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the passivation layer of Bitnar et al. with the bilayer and bilayer thickness of Ha et al. as it is merely the selection of a known passivation layer material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the argument about the new limitations in claim 1, examiner notes the following:
Solid lines are the aluminum grid frame, See lines with one arrow for the rear aluminum grid; the interpretation taken by the examiner is consistent with figure 2 [Abstract] of instant application. 
Examiner used circles to indicate area of first laser grooving region, and dashed circle for second laser grooving region
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    510
    793
    media_image1.png
    Greyscale



.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726